Citation Nr: 0525258	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  97-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from October 1968 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO continued previous final denials of service connection for 
a psychiatric disorder.  

Following receipt of notification of the April 1996 decision, 
the veteran perfected a timely appeal with respect to the 
continued denial of his claim for service connection for a 
psychiatric disorder.  In a June 1998 decision, the Board 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a psychiatric disorder, to include schizophrenia, had in fact 
been received.  As such, the Board reopened this service 
connection claim and remanded the de novo issue of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia, to the RO for further evidentiary 
development.  

While the veteran's case was located at the RO, and 
specifically in November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became effective.  Following an attempt to 
complete the development requested in the Board's June 1998 
remand, the RO, in March 2001, denied the issue of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  Subsequently, in September 2001, 
the RO returned the veteran's case to the Board.  

Thereafter, in January 2002, the Board remanded the veteran's 
service connection claim to the RO for further evidentiary 
development consistent with the VCAA.  Following completion 
of the instructions set forth in the second remand, the RO, 
in October 2002, continued the denial of the veteran's claim 
for service connection for a psychiatric disorder, to include 
schizophrenia.  Thereafter, in December 2002, the RO returned 
the case to the Board for appellate review of the veteran's 
claim.  

In July 2003, the Board denied the issue of entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia.  Thereafter, the Board learned that the 
veteran had submitted additional evidence which was pertinent 
to his service connection claim and which, due to an 
administrative error, had not been associated with his claims 
folder prior to the Board's July 2003 decision.  Thus, in 
October 2003, the Board vacated its July 2003 decision.  In a 
December 2003 letter, the Board informed the veteran that, at 
the time of the October 2003 decision, the Board had been 
unaware that he had filed a notice of appeal with the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board further explained to the veteran that, as he had filed 
a notice of appeal with the Court, the Board did not have 
jurisdiction to issue the October 2003 determination.  The 
Board then notified the veteran that, provided that the Court 
transfers jurisdiction of the case to the Board, the Board 
still desired to vacate its July 2003 decision.  

In December 2003, the Secretary filed a Motion to Remand.  In 
February 2004, the Court granted the Secretary's motion, 
vacated the Board's July 2003 decision, and remanded the 
matter to the Board.  

In light of the additional relevant evidence submitted by the 
veteran prior to the July 2003 decision, the Board, in July 
2004, remanded the veteran's service connection claim to the 
RO for further evidentiary development.  Following completion 
of the requested development as well as a continued denial of 
the veteran's service connection claim, the RO, in July 2005, 
returned his case to the Board for final appellate review.  
The Board apologizes for the delay in the full adjudication 
of the veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's schizophrenic disorder, undifferentiated 
type, was not manifested until many years after his 
separation from active military duty and is not otherwise 
associated with his active service.  


CONCLUSION OF LAW

A schizophrenic disorder, undifferentiated type, was not 
incurred in or aggravated by active military service, nor may 
such a psychosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in August 2001, February 2002, and October 
2004 in the present case, VA informed the veteran of the type 
of evidence necessary to support his service connection 
claim.  In addition, VA notified the veteran that it would 
make reasonable efforts to help him obtain necessary evidence 
with regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the veteran of his opportunity to submit 
"additional information and evidence."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the April 1996 rating decision, the November 
1996 statement of the case (SOC), and the March 2001, October 
2002, and two March 2005 supplemental statements of the case 
(SSOCs) notified the veteran of the relevant criteria and 
evidence necessary to substantiate his service connection 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Satisfaction of this 
requirement was legally impossible in this case, where the 
veteran filed his petition to reopen his previously 
disallowed claim for service connection for a psychiatric 
disorder (to include schizophrenia) in March 1995 and where 
the RO initially adjudicated the claim in April 1996.  In any 
event, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in October 2004 
was not given prior to the first adjudication of the issue on 
appeal, the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was twice 
readjudicated and two additional SSOCs were provided to the 
veteran in March 2005.  The Board has remanded this case to 
insure compliance with the VCAA.

In addition, the veteran has been accorded two pertinent VA 
examinations during the current appeal, and a medical opinion 
from the examiner who had conducted the most recent 
evaluation has been obtained.  Further, VA has procured all 
evidence identified by him.  Consequently, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the issue on appeal.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Throughout the current appeal, the veteran has contended that 
he incurred schizophrenia during his active military duty.  
Most recently, the veteran has complained of auditory 
hallucinations, feelings of persecution, and easy 
irritability.  Other psychiatric complaints noted in earlier 
medical records include nervousness, restlessness, insomnia, 
nightmares, quick mood changes, anxiety, depression, and 
aggressiveness.  The veteran's descriptions of his 
psychiatric condition are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, 
however, such descriptions must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
laws and regulations.  

In this regard, the Board notes that, according to the 
service medical records, a March 1970 notation indicates that 
the veteran was having nervous problems which were related to 
his stomach trouble.  Significantly, however, at the 
separation examination, which was conducted in July 1970, the 
veteran denied ever having experienced frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort.  Further, 
this evaluation determined that the veteran's psychiatric 
system was normal.  As a whole, the service medical records 
are found to provide negative evidence against the claim. 

The Board further acknowledges that the first competent 
evidence of a diagnosis of a psychiatric disorder is dated in 
March 1971, less than one year after the veteran's separation 
from service in October 1970.  Specifically, the first 
post-service VA psychiatric examination, which was conducted 
in March 1971, resulted in a diagnostic impression of a mild 
anxiety reaction with depressive features.  

Significantly, however, subsequent psychiatric evaluation 
reports do not reflect a diagnosis of schizophrenia, the 
veteran's currently diagnosed psychiatric disorder, until 
many years after his separation from active military duty.  
In this regard, the Board notes that, although an October 
1977 VA medical record includes a provisional diagnosis of 
schizophrenia, subsequent treatment reports reflect diagnoses 
of a severe depressive neurosis, moderate to severe anxiety 
neurosis, moderate depression, and a borderline case.  
Diagnoses of schizophrenia, undifferentiated type, were not 
made until outpatient treatment sessions conducted in May 
1979 and January 1980.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the schizophrenia.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board acknowledges that one private 
psychiatrist has recently twice expressed her opinion that 
the initial post-service diagnosis of a mild anxiety reaction 
with depressive features in March 1971 was incorrectly made 
and that, in fact, the symptoms present at that time were 
indicative of schizophrenia.  In support of this conclusion, 
the psychiatrist cited, in an undated statement received at 
the RO in March 2000, the following symptoms of the 
veteran: withdrawal, auditory and visual hallucinations, 
disorganized thinking, nightmares, and ambivalence.  

This private psychiatrist has explained that she rendered 
this opinion after having reviewed "all the evidence 
pertaining to the [veteran's] case."  Importantly, however, 
the psychiatrist did not specify the particular evidence that 
she had reviewed.  Specifically, she did not mention that she 
had reviewed the veteran's claims folder, including the 
actual report of the March 1971 VA psychiatric examination.  
Furthermore, although the psychiatrist noted in her December 
2001 statement that she had reviewed the veteran's 
"longitudinal history," she, once again, did not 
specifically state that she had read the evidence contained 
in the veteran's claims folder.  In fact, in that document, 
the private psychiatrist admitted that she had only treated 
the veteran since November 1998.  Significantly, the report 
of the March 1971 VA psychiatric examination specifically 
notes that the veteran "did not admit hallucinations."  
This finding directly disputes the private psychiatrist's 
statement that the symptoms present in March 1971 included 
auditory and visual hallucinations, which were supportive of 
a diagnosis of schizophrenia which should have been made at 
that time.  

Moreover, the report of this first post-service psychiatric 
evaluation does not refer to any findings of a psychosis.  As 
such, the Board must conclude that the psychiatrist's 
conclusion was based upon the veteran's own report of his 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (medical opinion premised on unsubstantiated account 
is of no probative value and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).

Moreover, the Board acknowledges that, in a February 2003 
statement, another private psychiatrist who has treated the 
veteran concluded that the veteran does indeed have 
continuous paranoid schizophrenia with prominent negative 
symptoms.  In addition, this private psychiatrist expressed 
his opinion that "it is more likely than not that the 
diagnosis made in 1979 was mistaken because the medication 
prescribed was not proper for a[n] anxiety disorder."  
Importantly, however, this psychiatrist did not state that he 
had reviewed the veteran's pertinent medical records (e.g., 
those contained in his claims folder).  In fact, the 
psychiatrist admitted that he had only treated the veteran 
since February 2002.  

The Board further notes that, in a July 2004 statement, this 
second private psychiatrist reiterated his February 2003 
opinion that the 1979 VA diagnosis was wrong because the 
medication prescribed at that time was not proper for anxiety 
but, instead, was necessary for treatment for schizophrenia.  
Also, this psychiatrist explained that his opinion was based 
upon a review of some of the veteran's prior medical records.  
Significantly, however, as previously discussed in this 
decision, the Board has determined (based upon a review of 
the competent medical evidence of record) that diagnoses of 
schizophrenia, undifferentiated type, were initially made at 
an outpatient treatment session conducted in May 1979.  
Importantly, the report of the initial post-service VA 
examination in March 1971, which provided a diagnosis of an 
anxiety reaction with depressive features, does not indicate 
that the veteran was prescribed medication for his 
psychiatric symptoms.  Further, as the Board has previously 
discussed in this decision, the report of the March 1971 VA 
examination specifically determined that, at that time, the 
veteran "did not admit hallucinations."  Also, although 
this second private psychiatrist maintained that he had 
reviewed some of the veteran's medical records, the earliest 
medical reports that he had considered were VA medical 
records dated in October 1976.  As such, the Board must 
conclude that this second private psychiatrist's February 
2003 and July 2004 statements (essentially asserting that 
psychiatric evaluations completed in 1979 illustrated the 
presence of schizophrenia) are not probative with regard to 
the matter of whether the veteran's currently diagnosed 
schizophrenia was manifested to a degree of at least 
10 percent within one year after his discharge from active 
military duty in October 1970.  

Significantly, the VA doctor who conducted the May 2002 VA 
psychiatric examination and who thereafter concluded that the 
veteran has a diagnosis of a schizophrenic disorder, 
undifferentiated type, and that this disability is not 
related to the veteran's active military duty did so based 
upon a careful and thorough review of the veteran's entire 
claims file.  In particular, the doctor cited the absence of 
notation in the service medical records of pertinent 
psychiatric treatment for schizophrenia as well as a lack of 
symptoms discovered at the initial post-service examination 
in March 1971 which would have been supportive of a diagnosis 
of schizophrenia.  Moreover, in December 2004, this VA 
examiner stated that, based upon a re-consideration of the 
evidence contained in the veteran's claims folder, her (the 
VA doctor's) May 2002 opinion remained unchanged.  

Based on the above, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia.  As such, his claim for such a disability must 
be denied.  


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


